Case 18-24151-GLT              Doc 274-2 Filed 07/24/20 Entered 07/24/20 21:04:41                Desc
                                    Proposed Order Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                           ) Case No. 18-24151-GLT
Restland Memorial Parks, Inc.,                   )
              Debtor,                            ) Chapter 11
Restland Memorial Parks, Inc.,                   )
               Movant,                           ) Hearing Date: 08/20/20 @ 10:30 a.m.
            vs.                                  )
First Commonwealth Bank;                         ) Response Due: 08/07/20
Maiello Brungo Maiello, LLP;                     )
William J. Howard and Barbara Howard;            ) Document No.
United States of America, Internal               )
Revenue Service;                                 )
Commonwealth of Pennsylvania,                    )
Department of Revenue;                           )
County of Allegheny;                             )
Gateway School District;                         )
Municipality of Monroeville,                     )
                Respondents.                     )

       ORDER CONFIRMING SALE OF INTERMENT RIGHTS FREE AND DIVESTED
                              OF LIENS

      AND NOW, this __ day of __________________, 2020, on consideration of the
(Party) Motion to Sell Right to be Interred in 500 Specified Burial Plots, filed at
Document No. __, to Muslin Community Center of Great Pittsburgh, 233 Seaman Lane,
Monroeville, PA 15146 for $100,000.00, after a telephonic hearing this date, the Court
finds:

      (1) That service of the Notice of Hearing and Order setting hearing on said Motion for
private sale of internment rights free and divested of any liens of the above named
Respondents, was effected on the following secured creditors whose liens are recited in
said Motion for private sale, viz:

DATE OF SERVICE                             NAME OF LIENOR AND SECURITY
(actual date of each service                 (Identify full name of each creditor in separate paragraphs
for each creditor)                           with specifics of each claim, including filing information)

July 24, 2020                               First Commonwealth Bank
                                            Gary W. Darr, Esquire
                                            McGrath McCall, P.C.
                                            Four Gateway Center, Suite 1040
                                            444 Liberty Avenue
                                            Pittsburgh, PA 15222
                                            (mortgage lien; POC #16)
Case 18-24151-GLT   Doc 274-2 Filed 07/24/20 Entered 07/24/20 21:04:41      Desc
                         Proposed Order Page 2 of 4


July 24, 2020                    Maiello Brungo Maiello, LLP
                                 Jennifer L. Cerce, Esquire
                                 Southside Works
                                 424 S. 27th Street, Suite 210
                                 Pittsburgh, PA 15203
                                 (mortgage lien; POC #2)

July 24, 2020                    William J. and Barbara Howard
                                 J. Michael Baggett, Esquire
                                 11 Stanwix Street, Suite 1030
                                 Pittsburgh, PA 15222
                                 (mortgage lien; POC #7)

July 24, 2020                    Internal Revenue Service
                                 Jill Locnikar, Esquire
                                 U.S. Attorney’s Office
                                 700 Grant Street, Suite 4000
                                 Pittsburgh, PA 15219
                                 (secured claim and administrative priority claim;
                                 POC #3 and #15)

July 24, 2020                    Commonwealth of Pennsylvania,
                                 Department of Revenue
                                 Jenna Anne Ratica, Esquire
                                 Strawberry Square, 15th Floor
                                 Harrisburg, PA 17120
                                 (secured claim; POC #1)

July 24, 2020                    County of Allegheny
                                 Jeffrey R. Hunt, Esquire
                                 Goehring, Rutter & Boehm
                                 437 Grant Street, 14th Floor
                                 Pittsburgh, PA 15219-6107
                                 (secured claim; POC #4)

July 24, 2020                    Gateway School District
                                 Laura McCurdy, Esquire
                                 Weiss Burkardt Kramer, LLC
                                 445 Fort Pitt Blvd., Suite 503
                                 Pittsburgh, PA 15219
                                 (secured claim; POC #13)

July 24, 2020                    Municipality of Monroeville
                                 Tax Office
                                 2700 Monroeville Blvd. 1st Fl.
                                 Monroeville, PA 15146
                                 (possible real estate taxes)
Case 18-24151-GLT       Doc 274-2 Filed 07/24/20 Entered 07/24/20 21:04:41             Desc
                             Proposed Order Page 3 of 4


      (2) That sufficient general notice of said hearing and sale, together with the
confirmation hearing thereon, was given to the creditors and parties in interest by the
moving party as shown by the certificate of serviced duly filed and that the named parties
were duly served with the Motion/Complaint.

    (3) That said sale hearing was duly advertised on the Court’s website pursuant to W.
PA LBR 6004-1(c)(2) on ________(Date), in_____________ (Newspaper) on
_________(Date) and in the ______________(Legal Journal) on ___________ (Date) , as
shown by the Proof of Publications duly filed.

      (4) That at the sale hearing the highest/best offer received was that of the above
Purchaser(s) and no objections to the sale were made which would result in cancellation of
said sale.

      (5) That the price of $100,000.00 offered by Muslin Community Center of Great
Pittsburgh was a full and fair price for the property in question.

     (6) That the Purchaser(s) has acted in good faith with respect to the within sale in
accordance with In re Abbotts Dairies of Pennsylvania, Inc., 788 F2d. 143 (3d Cir. 1986).

      NOW THEREFORE, it is hereby ORDERED, ADJUDGED AND DECREED that the
sale of the right to be interred in specific burial lots, within the described parcel, Parcel
#544-H-128, is hereby CONFIRMED to Muslin Community Center of Great Pittsburgh, 233
Seaman Lane, Monroeville, PA 15146 for $100,000.00, free and divested of the above
recited liens and claims, and, that the Movant/Plaintiff is authorized to make, execute and
deliver to the Purchaser(s) above named the necessary deed and/or other documents
required to transfer title to the property purchased upon compliance with the terms of sale;

      It is FURTHER ORDERED, that the above recited liens and claims, be, and they
hereby are, transferred to the proceeds of sale, if and to the extent they may be
determined to be valid liens against the sold property, that the within decreed sale shall be
free, clear and divested of said liens and claims;

      It is FURTHER ORDERED, that the following expenses/costs shall immediately be
paid at the time of closing. Failure of the Closing Agent to timely make and forward the
disbursements required by this Order will subject the closing agent to monetary sanctions,
including among other things, a fine or the imposition of damages, after notice and hearing,
for failure to comply with the above terms of this Order. Except as to the distribution
specifically authorized herein, all remaining funds shall be held by Counsel for Movant
pending further Order of this Court after notice and hearing.

     (1) The following lien(s)/claim(s) and amounts:
     (2) The costs of local newspaper advertising in the amount of $_______;
     (3) The costs of legal journal advertising in the amount of $__________;
     (4) Court approved attorney fees in the amount of $5,000.00;
     (5) The balance of funds realized from the within sale shall be held by the Attorney for
the Movant/Plaintiff until further Order of Court, after notice and hearing; and,
Case 18-24151-GLT     Doc 274-2 Filed 07/24/20 Entered 07/24/20 21:04:41             Desc
                           Proposed Order Page 4 of 4


    (9) Other:

    It is FURTHER ORDERED that:

    (1)     Within seven (7) days of the date of this Order, the Movant shall serve a
            copy of the within Order on each Respondent (i.e., each party against whom
            relief is sought)and its attorney of record, if any, upon any attorney or party
            who answered the motion or appeared at the hearing, the attorney for the
            debtor, the Closing Agent, the Purchaser, and the attorney for the Purchaser,
            if any, and file a certificate of service.

    (2)     Closing shall occur within thirty (30) days of this Order.

    (3)     Within seven (7) days following closing, the Movant shall file a Report of
            Sale which shall include a copy of the Settlement Statement; and,

    (1)     This Sale Confirmation Order survives any dismissal or conversion of the
             within case.


                                                       _________________________
                                                       Honorable Gregory L. Taddonio
                                                       United States Bankruptcy Court
